DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimpu [US 2019/0335336] in view of Mueck [US 2017/0188314].
As claim 1, Cimpu discloses a method for implementing in SAS comprising generating a neighborhood around a point [Fig 3, PPA is neighborhood around a point]; determining whether there is at least one radio of at least one system in the neighborhood, where the at least one radio is either authorized, or is requesting authorization, to transmit in shared frequency spectrum [Fig 1, Par. 0011 disclose SAS for detecting a request from CSBD to access the shared frequency spectrum], [Figs 10-11 includes an interference calculator for determining the interference of radio device in the system such as interference of device 1 WD10a contributes to device 2 WD10b by comparing the interference of device 1 WD10a with an threshold such interference max, Par. 0102 and 0139-0140 and the system which includes two radio devices wherein one radio, such as WD10a, contributes largest interference to another radio WD10b when they are operating in a same channel, the system has at least two radio devices such as WD10a,  WD10b of Fig 14]].  However, Cimpu fails to disclose what Mueck discloses determining that at least one TDD radio is in the neighborhood, then determining a largest interference contribution, in the shared frequency spectrum at the point, of each TDD system having a TDD radio in the neighborhood wherein the TDD system comprising at least two TDD radios and wherein the largest interference contribution is from one of the at least two radios wherein TDD system comprises at least two TDD radios [Par. 0091 discloses the reported uplink interference values of the most and least proximate with the cell wherein the most proximate terminal has high interference and the least proximate terminal has lower interference are belong to a system] and wherein each largest interference contribution is used as an aggregate interference of a corresponding TDD system in the shared frequency spectrum at the point [Par. 0091 discloses the measured distributed interference is weighted as an aggregation interference which contributes to the system  at the point]. 

As claim 2, Cimpu discloses receiving a request from a radio to transmit in shared frequency spectrum [Fig 1, Par. 0011 disclose SAS for detecting a request from CSBD to access the shared frequency spectrum]; determining if the aggregate interference is greater than a threshold level [Fig 1, Par. 0011 disclose SAS for detecting a request from CSBD to access the shared frequency spectrum, Fig 12, Ref S102 for comparing the calculated interference with threshold]; and determining that the aggregate interference is not greater than the threshold level, then authorizing the request [[Fig 1, Par. 0011 disclose grant a request based on the level of interference of channel]. 
As claim 3, Mueck discloses determining a largest interference contribution for a TDD system having a TDD radio in the neighborhood comprises: determining an interference contribution of each TDD radio of the TDD system in the neighborhood; and selecting a largest interference contribution of a TDD radio of the TDD system [Par. 0091 discloses the interference of closet “most” and least “further” terminals measured and selecting the most interference is weighted as aggregate interference as contributed interference to the system]. 
As claim 4, Mueck discloses determining that the aggregate interference is greater than the threshold level, then adjusting a transmit power of transmitting radios in 
As claim 5, Cimpu discloses the point is a protection point in a protection region [Fig 3, PPA is protection area]. 
As claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

As claim 19, Cimpu discloses the SAS controller is  communicatively coupled to at least one radio [Fig 2, Ref 6a couples to CBSD].
As claim 20, Cimpu discloses the SAS controller is communicatively coupled to at least one of an environmental sensing capability system [Fig 2, Ref 6a couples to Ref 8, ESC, an environmental sensing capability system], a central database [Ref 9, database], and at least one other SAS controller [Fig 2, Ref 6B].
Allowable Subject Matter
Claims 6, 12 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 6, 12 and 18, the prior arts fail to disclose determining an interference 
contribution in the frequency spectrum at the point of radios in the neighborhood that do not operate using TDD; and determining an aggregate interference in the frequency spectrum at the point by adding the interference contributions of each TDD system and the radios that do not operate using TDD. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cimpu [US 2019/0373615] discloses a method and system for receiving a request for a shared channel, determining an interference value and grant the request if interference value within threshold hold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414